TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00533-CV


                                 M. B. and O. R., Jr., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




            FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0094-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant M. B. and O. R., Jr. filed their notices of appeal on November 9, 2020

and November 12, 2020 respectively. The appellate record was complete on November 19,

2020, making appellants’ briefs due on December 9, 2020. On December 3, 2020 and December

7, 2020, counsel for appellants filed motions for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Lisa M. Mims and Don Clark to
file appellants’ briefs no later than December 23, 2020. If the briefs are not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on December 9, 2020.



Before Chief Justice Rose, Justices Baker and Kelly




                                                2